—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered September 9, 1999, convicting defendant, after a jury trial, of two counts of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of IV2 to 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The court properly found that the complainant’s subsequent corporeal identifications of defendant were not tainted by her immediate viewing, without any comment by the detective, of a larger copy of the identical photo she had just selected from a concededly fair photo array. Although the sheet on which the larger photo was printed included a profile view and some minimal information concerning a previous arrest, the complainant’s initial identification from the photo array had been instantaneous and unequivocal (see, People v Rodriguez, 64 NY2d 738, 740-741). Concur — Sullivan, J.P., Rosenberger, Rubin, Friedman and Marlow, JJ.